             Case 5:18-cr-40058-HLT Document 131-3 Filed 07/30/19 Page 1 of 7




                                       EXHIBIT SHEET

Case No:          5:18-CR-40058-HLT                              Defendants Exhibits

    No.                           Description                 I.D.   Off.   Adm.   Deposition
                                                                                   or Witness


 1001.         File_Review_at_KDHE

 1002.         Interview_of_Javier_Ahumuda

 1003.         Interview_of_Adam_Irvine

 1004.         Interview_of_Phillip_Schlaman

 1005.         ATT_I._KDHE_Penalty_Matrix_125644

 1006.         Interview_of_Scott_Mesler

 1007.         Interview_of_Jay_Patterson

 1008.         ATT_I._Test_Results_131190

 1009.         ATT_II._Bids_131191

 1010.         Interview_II_of_Phillip_Schlaman

 1011.         Interview_of_Richard_'Dick'_Stuntz

 1012.         Interview_of_Wesley_Lynch

 1013.         Interview_of_Robert_'Bob'_Johnson

 1014.         Interview_of_Casey_Stewart

 1015.         Interview_of_Matthew_Moffet

 1016.         Interview_of_Jerry_Magnuson

 1017.         Interview_of_Dan_King

 1018.         ATT_I._Chain_of_Custody, _Recorded_Interview

 1019.         Interview_of_Shane_Gardner

 1020.         Interview_of_Richard_Herries

 1021.         Interview_of_Richard_(Dick)_Hall

 1022.         Interview_of_Craig_Palm

 1023.         Blueprints


                                                    1
69484946.1
                                                                              7/30/2019
             Case 5:18-cr-40058-HLT Document 131-3 Filed 07/30/19 Page 2 of 7




    No.                            Description               I.D.   Off.   Adm.   Deposition
                                                                                  or Witness

               About Office of Enforcement and Compliance
 1024.         Assurance
               March 12, 2018 J. Woods Memo re Enforcement
 1025.         Principles and Priorities
                                                              X      X      X      H. Quinn
 1026.         Alvamar Photos
 1027.         Alvamar - Stewart transcript
               Alvamar Country Club Bulk Sampling
 1028.         Report_Private Country Club
               Alvamar Country Club Pre-Demolition Survey
 1029.         Report_Golf Cart Barn
               Alvamar Country Club Pre-Demolition Survey
 1030.         Report_Public Clubhouse
 1031.         Alvamar Country Club_Documentation
 1032.         Alvamar Lynch transcript
 1033.         Alvamar Purchase Agreement
                                                              X      X      X     J. Patterson
 1034.         Alvamar.Patterson Settlement Agreement
               Aug 22, 2015 Letter from L. Healey and John    X      X      X     J. Patterson
 1035.         Patterson
 1036.         Building permits
 1037.         NOT USED
 1038.         Documents from KDHE PPR
 1039.         Emails and documents ACT and B&R
               Feb 11, 2015 Letter from L. Healey and John    X      X      X     J. Patterson
 1040.         Patterson
 1041.         Fritzel Emails and EPA forms
 1042.         NOT USED
 1043.         Patterson - Douglas County valuations
 1044.         StarKist article
 1045.         Tom Lee notebook pages
 1046.         USA v. StarKist Complaint
 1047.         USA v. StarKist Consent Decree

                                                  2
69484946.1
                                                                             7/30/2019
             Case 5:18-cr-40058-HLT Document 131-3 Filed 07/30/19 Page 3 of 7




    No.                              Description                    I.D.   Off.   Adm.   Deposition
                                                                                         or Witness


 1048.         USA v. Tyson Poultry Plea Agreement
 1049.         1049a. EPA Photos
               1049b. EPA Collection Video 10.13                     X      X      X     P. Schlaman
                                                                     X      X      X     C.
               1049c. EPA Dumpster Video 10.28                                           Gustafson
               1049d. EPA Dumpster Video 10.28
 1050.         Asbestos Notification
                                                                     X      X      X     P. Schlaman
 1051.         KDHE E-mails
 1052.         Kansas Asbestos Complaint_Consultation Report
 1053.         Hamm landfill invoices
 1054.         2008.12.04 ACT Report
 1055.         2016.03.04 Herries e-mail re clubhouse
 1056.         2016.03.05 Herries email re asbestos
 1057.         2016.05.04 Gough email re Alvamar Clubhouse
 1058.         2016.05.10 Gough email re clubhouse roof
               2016.06.08 Tucker Fritzel email re ACT test - no
 1059.         asbestos
                                                                     X      X      X     A. Turner
 1060.         ACT I Response 2-12-17
 1061.         19.03.19 Lab Report
 1062.         2016.10.18 Schlaman email re asbestos report
 1063.         2016.10.18 Schlaman email re stop work
 1064.         2016.10.18 Shlaman email re receiving ACT report
 1065.         NOT USED
                                                                     X      X      X     P. Schlaman
 1066.         2016.10.19 Schlaman email re meeting
               2016.10.24 ACT Report to Gene Fritzel Construction
 1067.         with report
               2016.10.24 ACT Report to Gene Fritzel
 1068.         Construction(2)
               2016.10.24 ACT Report to Gene Fritzel
 1069.         Construction(3)
 1070.         2016.10.24 ACT Report to Gene Fritzel Construction
                                                   3
69484946.1
                                                                                    7/30/2019
             Case 5:18-cr-40058-HLT Document 131-3 Filed 07/30/19 Page 4 of 7




    No.                            Description                       I.D.   Off.   Adm.   Deposition
                                                                                          or Witness


 1071.         2016.10.28 ACT Report to Casey Stewart(2)
 1072.         2016.10.28 ACT Report to Casey Stewart(3)
 1073.         2016.10.28 ACT Report to Casey Stewart(4)
 1074.         2016.10.28 ACT Report to Casey Stewart
 1075.         2016.10.29 Fritzel email sending notice to Schlaman
 1076.         2016.10.29 Hall email re state notice form
               2016.11.07 Fritzel email re KDHE permission to         X      X      X     P. Schlaman
 1077.         resume demo
 1078.         2017.01.16 Fritzel email re B&R Invoice
 1079.         B&R Documents
               2017.12.08 Glenn e-mail
 1080.
               2016.05.06 Johnson e-mail thread
 1081.
               NOT USED
 1082.
 1083.         Johnson Landfill receipts
 1084.         NOT USED
                                                                      X      X      X     P. Schlaman
 1085.         Various related emails re removal of asbestos
               2017.10.11 Email from J Magnuson to T Fritzel re
 1086.         meeting with Bob and Jerry
 1087.         2016.05.05 Glenn email re Alvamar Clubhouse
               2016.06.20 Magnuson email re Alvamar
 1088.         financials_tax appeal
               2016.07.21 Grant Glenn email re Alvamar Tax
 1089.         Appeal
               2017.10.13 Magnuson email re Alvamar meeting
 1090.         with Bob and Jerry
 1091.         2017.12.08 Gough email re alvamar payment
 1092.         2017.12.14 Glenn email re Alvamar payment
 1093.         2018.03.19 Magnuson email
 1094.         EPA_CID Lead Information Worksheet


                                                  4
69484946.1
                                                                                     7/30/2019
             Case 5:18-cr-40058-HLT Document 131-3 Filed 07/30/19 Page 5 of 7




    No.                            Description              I.D.   Off.   Adm.   Deposition
                                                                                 or Witness


 1095.         John Patterson Grand Jury Testimony
 1096.         Bliss Sports Assignment
 1097.         Membership Settlement.Kingsley.executed
 1098.         Membership Settlement.Krueger.executed
 1099.         Membership Settlement.Mitchell.executed
 1100.         Membership Settlement.Riling.executed
 1101.         Orion Management Letter
 1102.         State of Kansas VendorData_2016
 1103.         State of Kansas VendorData_2017
 1104.         State of Kansas VendorData_2018
 1105.         KDHE Video 10-13-16

 1106.         King Interview - audio

 1107.         Lynch Interview – audio

 1108.         P Werner 2 Interview – audio

 1109.         P Werner Interview – audio

 1110.         Stewart Interview – audio

 1111.         Stuntz Interview – audio

 1112.         ATT_I._Herries_Email

 1113.         ATT_II._List_of_Email_addreses_per_Palm

 1114.         ATT_III._Chain_of_Custody

 1115.         Asbestos Penalty Matrix

 1116.         KDHE Combined Photos 10-13-16

 1117.         Gustafson Notes 10-16

 1118.         KDHE Chain of Custody

 1119.         KS Regs Asbestos


                                                 5
69484946.1
                                                                            7/30/2019
             Case 5:18-cr-40058-HLT Document 131-3 Filed 07/30/19 Page 6 of 7




    No.                            Description                I.D.   Off.   Adm.   Deposition
                                                                                   or Witness


 1120.         C Palm 3-23-18. Interview - audio
               Drone/Construction Photographs
 1121.
               School records – University of Kansas
 1122.
               School records – Fort Hayes State University
 1123.
               Anderson, Kim CV
 1124.
               NOT USED
 1125.
               NOT USED
 1126.
 1127.         124807_GAR_Interview_of_Tami_Van

 1128.         ACT III Chain of Custody

 1129.         123979_Interview_of_Paul_Werner

 1130.         124808_Interview_of_Bill_Davis

 1131.         124834_Interview_of_Adrian_Turner

 1132.         NOT USED
 1133.         Drone Photographs
               Aerial photos 1991 – 2018 Google                X      X      X     J. Nuessen
 1134.
               Aerial Photographs – Douglas County GIS         X      X      X
 1135.
 1136.         1st Addendum to Promissory Note

 1137.         Bill of Sale and Assumption Agreement

 1138.         Promissory Note

 1139.         Purchaser's Settlement Statement

 1140.         Alvamar Golf Club Webpage

 1141.         2018-2022 EPA Strategic Plan

 1142.         Federal Register1990-11-20
               Settlement & Release Agreement                  X      X      X     M. Gough
 1143.
               2016 Calendar                                   X      X      X
 1144.


                                                   6
69484946.1
                                                                              7/30/2019
             Case 5:18-cr-40058-HLT Document 131-3 Filed 07/30/19 Page 7 of 7




    No.                           Description               I.D.   Off.   Adm.   Deposition
                                                                                 or Witness


 1145.         Summary Chart

 1146.         Demonstrative Exhibits

 1147.
 1148.
 1149.
 1150.
 1151.
 1152.
 1153.
 1154.
 1155.




                                                7
69484946.1
                                                                            7/30/2019
